—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s application for accidental disability retirement benefits.
Petitioner, a correction officer, injured his shoulder and lower back as a result of various job-related accidents. His application for accidental disability retirement benefits was denied on the basis that he was not permanently incapacitated for the performance of his duties. Petitioner asserts, inter alia, that this determination is not supported by substantial evidence. We disagree. It was for respondent to evaluate the conflicting medical testimony presented regarding the extent of petitioner’s disability. Given one expert’s opinion that the subject injuries did not prevent petitioner from performing his duties *930as a correction officer, substantial evidence supports the administrative determination. We have considered petitioner’s remaining contention and find it to be without merit.
Cardona, P. J., Crew III, White, Casey and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.